Exhibit 10.5

 

PROMISSORY NOTE

 

$125,000.00

 

August 1, 2010       

 

FOR VALUE RECEIVED, the undersigned, Corgenix Medical Corporation (“Maker”)
hereby promises to pay to the order of Medical & Biological
Laboratories, Co., Ltd., with a principal place of business at 510 Marunouchi 3
Chome, Naka-ku, Nagoya 460-0002 Japan (“Holder”), the sum of ONE HUNDRED TWENTY
FIVE THOUSAND DOLLARS ($ 125,000.00), together with interest on the unpaid
principal amount from time to time outstanding at the rates hereinafter provided
until paid in full; provided that all outstanding amounts due under this note
shall be payable no later than August 1, 2012.  The principal amount of this
note shall be payable in monthly installments and interest on the unpaid
principal balance shall be due and payable together with each payment of
principal, all as hereinafter set forth. The proceeds of this note are to be
used to repurchase 220,071 shares of Maker’s common stock currently held by
Holder.

 

1.  The rate of interest payable hereunder shall be the sum of (x) the Prime
Rate plus (y) two percent (2%) per annum.  For purposes of this note, the “Prime
Rate” shall mean the Prime Rate (expressed per annum) as reported in The Wall
Street Journal in its money rates column as being the base rate on corporate
loans posted by at least seventy-five percent (75%) of the nation’s thirty (30)
largest banks, or as otherwise reported therein from time to time.  The rate of
interest payable hereunder shall be changed effective as of that day on which a
change in the Prime Rate becomes effective.

 

2.  For as long as any principal amount of this note remains outstanding, and
subject to the prepayment provision herein, Maker shall make principal payments
to Holder in monthly installments payable on the first day of each calendar
month, commencing September 1, 2010, as follows: the first twenty three (23)
monthly installments shall each be in the amount of FIVE THOUSAND TWO HUNDRED
DOLLARS ($5,200); and the final monthly installment shall be in the amount of
FIVE THOUSAND FOUR HUNDRED DOLLARS ($5,400).

 

3.  After the occurrence of an Event of Default (as hereafter defined) interest
shall be payable on the unpaid principal balance hereof from time to time
outstanding at a rate per annum equal to the interest rate applicable hereunder
plus two percent (2%), until such Event of Default is cured or waived by the
Holder.  Any payment hereunder not paid within fifteen (15) days after the date
such payment is due shall be subject to a late fee equal to ten percent (10%) of
the amount due.

 

4.  Interest shall be calculated on the basis of a 360-day year times the actual
number of days elapsed.  At Holder’s discretion, all payments will be applied
first to unpaid accrued interest, then to principal, and then any balance to any
charges, costs, expenses or late fees outstanding.  In no event shall interest
payable hereunder exceed the highest rate permitted by applicable law.  To the
extent any interest received by Holder exceeds the maximum amount permitted,
such payment shall be credited to principal, and any excess remaining after full
payment of principal shall be refunded to Maker.

 

--------------------------------------------------------------------------------


 

5.  In case of dissolution, termination of existence, insolvency, or business
failure of the Maker of this note, appointment of a receiver of any part of the
property of Maker, levy on or attachment of any of the property of Maker,
assignment for benefit of creditors by or commencement of any proceedings under
the United States Bankruptcy Code or any insolvency law by or against Maker, or
if the undersigned shall default in the payment or performance of any other
obligation to or agreement with the Holder (each of the foregoing constituting
an “Event of Default” hereunder) this note shall, at the option of the Holder,
forthwith become due and payable without notice or demand.

 

6. The Maker may, without premium or penalty, prepay the unpaid principal
balance hereunder in whole or in part on any date; provided, however, that any
prepayment of less than the whole shall be applied to installment payments in
the inverse order of maturity.

 

7. Maker agrees to pay all costs and expenses, including without limitation,
reasonable attorneys’ fees and expenses incurred, or which may be incurred, by
Holder in connection with the enforcement or collection of this note and any
other agreements, instruments and documents executed in connection herewith.

 

8. Maker hereby waives presentment, demand, notice, protest, and all other
demands and notices in connection with the delivery, acceptance, performance and
enforcement of this note, and assents to any and all extensions or postponements
of the time of payment or forbearance or other indulgence without notice.  No
delay or omission of Holder in exercising any right or remedy hereunder shall
constitute a waiver of any such right or remedy.  Acceptance by Holder of any
payment after demand shall not be deemed a waiver of such demand.  A waiver on
one occasion shall not operate as a bar to or waiver of any such right or remedy
on any occasion.

 

9. This instrument shall be governed by the laws of The Commonwealth of
Massachusetts.  For purposes of any action or proceeding involving this note,
Maker hereby expressly submits to the jurisdiction of all federal and state
courts located in Massachusetts and consents that any order, process, notice of
motion or other application to or by any of said courts or a judge thereof may
be served within or outside such court’s jurisdiction by registered mail or by
personal service, provided a reasonable time for appearance is allowed (but not
less than the time otherwise afforded by any law or rule), and waives any right
to contest the appropriateness of any action brought in any such court based
upon lack of personal jurisdiction, improper venue or forum non conveniens. 
MAKER AND HOLDER EACH HEREBY KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVE (TO
THE EXTENT PERMITTED BY APPLICABLE LAW) ANY AND ALL RIGHTS TO A TRIAL BY JURY OF
ANY DISPUTE ARISING UNDER OR RELATING TO THIS NOTE AND ANY DOCUMENTS EXECUTED IN
CONNECTION HEREWITH OR RELATING HERETO AND AGREE THAT ANY SUCH DISPUTE SHALL BE
TRIED BEFORE A JUDGE SITTING WITHOUT A JURY.

 

- signature page follows -

 

2

--------------------------------------------------------------------------------


 

Executed as an instrument under seal as of the date first above written.

 

:

 

 

MAKER: CORGENIX MEDICAL CORPORATION

 

 

 

 

By:

s/Douglass T. Simpson

 

 

 

 

Name:

Douglass T. Simpson

 

 

 

 

Title:

President and CEO

 

3

--------------------------------------------------------------------------------


 

 

 

 

 

principal

 

stock

 

 

 

 

 

payment

 

repurchase

 

2010

 

S

 

$

5,200

 

 

 

 

 

O

 

$

5,200

 

 

 

 

 

N

 

$

5,200

 

27,508

 

 

 

D

 

$

5,200

 

 

 

2011

 

J

 

$

5,200

 

 

 

 

 

F

 

$

5,200

 

27,508

 

 

 

M

 

$

5,200

 

 

 

 

 

A

 

$

5,200

 

 

 

 

 

M

 

$

5,200

 

27,508

 

 

 

J

 

$

5,200

 

 

 

 

 

J

 

$

5,200

 

 

 

 

 

A

 

$

5,200

 

27,508

 

 

 

S

 

$

5,200

 

 

 

 

 

O

 

$

5,200

 

 

 

 

 

N

 

$

5,200

 

27,508

 

 

 

D

 

$

5,200

 

 

 

2012

 

J

 

$

5,200

 

 

 

 

 

F

 

$

5,200

 

27,508

 

 

 

M

 

$

5,200

 

 

 

 

 

A

 

$

5,200

 

 

 

 

 

M

 

$

5,200

 

27,508

 

 

 

J

 

$

5,200

 

 

 

 

 

J

 

$

5,200

 

 

 

 

 

A

 

$

5,400

 

27,515

 

 

4

--------------------------------------------------------------------------------

 